DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/06/2021, 10/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
4.	Claims 1, 18 and 35 are allowable. The restriction requirement for Species I, II and III , as set forth in the Office action mailed on 03/21/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 03/21/2019 is withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
5.	Claims 1-38 are allowed
Reason for Allowance
6.	The following is an examiner’s statement of reasons for allowance: 
In combination with other limitations of the claims. The cited prior arts fail to teach “A three-dimensional (3D) micro-electro-mechanical system (MEMS) magnetometer for measuring first, second and third magnetic field components respectively along mutually orthogonal first, second and third axes, the 3D MEMS magnetometer comprising: a MEMS wafer having opposed top and bottom sides, the MEMS wafer comprising a silicon -on-insulator (SOI) wafer including a MEMS device layer, a MEMS handle layer and a MEMS insulating layer between the MEMS device layer and the MEMS handle layer, the MEMS wafer further comprising a frame structure and current-carrying first, second and third magnetic field transducers formed in the MEMS device layer;,.., one or more cavities, each cavity enclosing at least one of the first, second and third magnetic field transducers, each magnetic field transducer being enclosed in one of the one or more cavities; and first, second and third electrode assemblies, the first and second electrode assemblies each being formed in either, or both, of the top and bottom cap wafers, each of the first, second and third electrode assemblies being configured to sense an 
Claims 2-17, 19-34 and 36-38 are in condition for allowance, based on their dependencies.



Conclusion
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAQI R NASIR whose telephone number is (571)270-1425.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TAQI NASIR/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858